Citation Nr: 0707023	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from April 1964 to March 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  An anxiety disorder was not exhibited in service and has 
not been shown to be otherwise related to service.

2.  The veteran does not have PTSD, as defined by the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  


CONCLUSION OF LAW

The criteria for service connection for a neuropsychiatric 
disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, requesting private treatment 
records, providing VA examinations, and providing a hearing.  
The duty to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran contends that he has a neuropsychiatric disorder, 
including PTSD, due to service.  Service medical records are 
absent any treatment or diagnosis of a psychiatric disorder.  
The veteran's March 1966 separation examination report does 
report a history of "nervous trouble of any sort," but the 
psychiatric clinical examination reported normal findings and 
the examiner only noted past treatment for malaria and 
tonsillitis.  

In July 2004, a VA examination was conducted for this claim.  
The record indicates the veteran was clean, neatly dress and 
groomed, alert, and oriented times three.  His affect was 
full, with good attention, good memory, good concentration, 
fair insight and judgment, good impulse control, and clear 
and coherent speech.  There was no evidence of impairment of 
thought processes or communication.  The veteran reported no 
hallucinations and was not suicidal or homicidal.  Mood was 
slightly anxious, and the veteran reported some sleep 
impairment.  The veteran was diagnosed with mild anxiety 
disorder, not otherwise specified.  

The veteran subsequently submitted a private physician's 
treatment record, dating in July 2004.  The record indicates 
the veteran's history of service in Vietnam, where the 
veteran was "under fire on multiple occasions," and 
witnessed people die, including a friend.  The record reports 
the veteran's history of nightmares.  The physician noted 
that the veteran was "presenting PTSD" due to Vietnam War 
experiences.  There was no indication from the record of the 
number or type of treatments provided or whether the 
physician conducted psychological testing or a mental status 
evaluation.  

Another VA examination was conducted in October 2004.  The 
examination record indicates the veteran had a completely 
negative history of any hospitalizations or psychiatric 
treatment, other than the report from the private physician.  
The veteran did not specify how long he had been seen by the 
private physician, and he reported he initially saw the 
physician after being referred in connection to this claim.  
The veteran reported seing the physician about every three or 
four months for conversations.  (The private treatment 
records were requested, but were not submitted.)  The veteran 
reported isolated episodes, in which he became restless and 
felt that, from time to time, he remembered the war in 
Vietnam, which made him feel uneasy.  He acknowledged that 
his memories and these episodes have never interfered, in the 
past or at present, with his work, family life, or 
interpersonal relationships.  

The record indicates that the veteran "mentioned very 
superficially the hardships of combat [and] fellow soldiers 
getting killed," but he mentioned these "without any undue 
anxiety or difficulty."  There was no mention of any 
specific event or combat stressors.  The examiner found that 
the "veteran did not meet the DSM-IV stressor criterion, 
beginning by the fact there is no specific stressor event."  
The examiner added that the mere fact that the veteran 
participated in combat in Vietnam, as shown by his service 
records, "does not automatically mean that a [veteran] has 
PTSD.  There are no symptoms of trauma re-experiencing, 
avoidance or numbing, heightened physiological arousal or any 
of the associated features of PTSD."  The examiner diagnosed 
the veteran with "very mild, sporadic, anxiety symptoms."  

Based on the foregoing, service connection for a 
neuropsychiatric disorder must be denied.  The service 
medical records do not report any competent findings of a 
neuropsychiatric disorder.  Although the service medical 
records include the veteran's history of nervous trouble, a 
layperson is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Because the veteran is found clinically 
normal at discharge, and there are no medical findings of a 
neuropsychiatric disability, there is no competent evidence 
of incurrence of a neuropsychiatric disability in the service 
records.  The initial diagnosis of mild anxiety disorder does 
not occur until 38 years after service, and this diagnosis is 
not linked by competent medical evidence to service.  

Additionally, although the veteran served in Vietnam, and was 
exposed to combat, service connection is not warranted for 
PTSD.  The veteran does not have a competent diagnosis of 
PTSD.  Although the veteran has submitted a private 
physician's report noting that the veteran is "presenting 
PTSD", there is no indication of a diagnosis in accord with 
the DSM-IV, as is required by 38 C.F.R. § 4.125(a).  In 
contrast, a VA examination record reports the examiner's 
finding that a DSM-IV diagnosis of PTSD is not warranted due 
to lack of a specific stressor event and classic symptoms of 
PTSD.  In contrast, the private physician does not discuss 
why the veteran's lone reported symptom, nightmares, is 
sufficient to warrant a PTSD diagnosis.  The VA opinion is 
based on a review of the record, including the previous 
medical opinions, includes a mental status evaluation, and it 
discusses the examiner discusses the rationale for his 
opinion.  Consequently, the probative weight of the VA 
opinion outweighs the private physician's opinion, and 
service connection must be denied.  




ORDER

Service connection for a neuropsychiatric disorder, to 
include PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


